Campbell, O. J.
Plaintiff sued defendant for fees claimed to be due for services as justice of the peace in suits disposed of by plaintiff, brought in defendant’s behalf against a number of persons who owed him tailoring bills.
The defense was that these suits were all brought in defendant’s name by one George H. Paine, who informed Willemin that he was himself to carry on the suits at his-own risk, without having his client bound for costs, and that Willemin agreed with Paine to entertain the cases on that understanding, and, further, to charge no fees unless the judgments rendered by him were collected. Willemin denied this arrangement, but the case was put to the jury entirely on the truth or falsehood of the defense, and by. their verdict for the defense they must necessarily have found Paine’s and Bateson’s showing true.
This being so, Willemin never had any right to look to . defendant for compensation.
Counsel for plaintiff now claims that, if any such contract was made, it was void as against public policy, and should *311be disregarded, and the case left as if it did not exist, so that? a recovery could be had for the services at their legal rate.
We entirely agree with the claim that such a contract is in direct violation of public policy. It was an agreement which made plaintiff’s right to fees depend on whether or not he gave judgment for the party suing before him. It would be difficult to conceive any more palpable violation of judicial duty.
But it is a remarkable claim that, where work is done under such a contract, the contract may be treated as null., and the services regarded as rendered properly. No one can use a void contract as a means of getting better terms than he could have claimed under it. The whole transaction is covered by the same taint, and must be treated as beyond the protection of courts of justice.
We see no force in any of the other points relied on. This testimony was properly introduced and submitted, and disposes of the case.
The judgment must be affirmed,'
The other Justices concurred.